Exhibit 10.1

 



February 25, 2019

 

Louis J. Belardi                                                            

2347 Schlosser Road

Harleysville, Pennsylvania 19438

 

Dear Lou:

 

Steel Connect, Inc. (the “Company”) desires to enter into this Retention
Agreement (the “Agreement”) with you (“you” or “Employee”) to encourage you to:
(i) remain employed with Company, (ii) continue to perform in a highly effective
manner, and (iii) proactively execute the commercial strategy that the Company
employs. This Agreement when countersigned by you will confirm the agreement
between you and the Company regarding the terms and conditions related to this
retention program.

 

1. Retention Payment. In consideration for your continued employment with the
Company through the date of the filing of the Company’s annual report on Form
10-K for the fiscal year ending July 31, 2019 (the “Retention Date”), your
execution of the general release in substantially the form attached hereto as
Exhibit A (the “Release”), and subject to your compliance with this Agreement,
the Company will pay you Two Hundred Twenty Five Thousand Dollars ($225,000),
less applicable withholdings and deductions (the “Retention Payment”). Your
employment shall automatically terminate as a voluntary resignation, without the
need for further action, on the Retention Date. The Retention Payment will be
made in accordance with the Company’s standard payroll practices and paid in one
lump-sum and in accordance the Release. Upon execution of this Agreement, the
Company shall increase your annual salary to $340,000, less applicable taxes and
withholdings, to be payable in the Company’s normal payoll cycle. You and the
Company may agree to extend the Retention Date in writing at any time.

2. Early Termination. In the event that, prior to the Retention Date, (i) you
resign or otherwise voluntarily terminate your employment with the Company or
(ii) the Company terminates you for “Cause” (as hereinafter defined), you shall
not be entitled to any of the Retention Payment. In the event you are terminated
by the Company on or prior to the Retention Date without Cause or you resign for
Good Reason (as hereinafter defined), you shall be entitled to receive all of
the Retention Payment, subject to your execution of a release. For purposes of
this Agreement, the term “Cause,” as used herein, means: (i) you engaging in
conduct which is or has been materially injurious to the Company or any of its
respective customer or supplier relationships, monetarily or otherwise; (ii) you
having engaged or engaging in any act of fraud, misappropriation or embezzlement
or sexual or other harassment of any employee of the Company; (iii) your
engagement in any act which would or does constitute a felony; (iv) the willful
or continued failure by you to substantially perform your duties, including, but
not limited to, willful misconduct, gross negligence or other acts of
dishonesty; or (v) your material violation or breach of the terms of this
letter. For purposes of this Agreement, the term “Good Reason,” as used herein,
means: (i) a reduction in Employee’s salary or (ii) the assignment to Employee
of duties that are materially inconsistent with his position or duties or that
materially impair his ability to perform his duties.

1

 



3.General Release. Prior to, and as a precondition to your receipt of the
Retention Payment listed in Section 1, you agree to execute (and not revoke) the
Release in substantially the form attached hereto as Exhibit A. For the
avoidance of doubt, the Release will not require you to waive, release or
discharge any rights or claims that may arise after the date the general release
is executed. Furthermore, the Release will not require you to waive, release or
discharge any (i) right to file an administrative charge or complaint with the
Equal Employment Opportunity Commission or other administrative agency; (ii)
claims under state workers’ compensation or unemployment laws; or (iii) or any
other claims that cannot be waived by law.

4.Non-Compete. Because of the Company’s legitimate business interests and the
good and valuable consideration offered to Employee described herein, including
the increase of Employee’s salary, beginning on the last day of Employee’s
employment with the Company, Employee agrees and covenants not to engage in
Prohibited Activity in the Territory during his employment and for a period of
one year following the termination of Employee’s employment with the Company
(the “Restricted Period”). For purposes of this non-compete clause, “Prohibited
Activity” is activity in which Employee contributes his or her knowledge,
directly or indirectly, in whole or in part, as an employee, employer, owner,
operator, manager, advisor, consultant, agent, employee, partner, director,
stockholder, officer, volunteer, intern or any other similar capacity to an
entity engaged in the same or similar business as the Company. Prohibited
Activity also includes activity that may require or inevitably require
disclosure of the Company’s trade secrets, proprietary information or
Confidential Information. For purposes of this non-compete clause, “Territory”
shall be defined as the United States of America.

5.Non-Solicit. Employee agrees and covenants not to directly or indirectly
solicit, hire, recruit, attempt to hire or recruit, or induce the termination of
employment of any employee of the Company during the Restricted Period.

6. Assignment. This Agreement is binding upon, and shall inure to the benefit
of, the parties and their respective heirs, executors, administrators,
successors and assigns.

7.Indemnification. The Company shall indemnify and hold Employee harmless, to
the maximum extent permitted by law, against all liability, expense or loss
(including reasonable attorneys’ fees and penalties) incurred by Employee by
reason of the fact that Employee is an officer of the Company acting within the
scope of Employee’s duties and authorities.

8. Severability. If any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, void, or unenforceable, such provision
shall be of no force and effect. However, the illegality or unenforceability of
such provision shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement.

9. Governing Law. This Agreement shall, in all respects, be interpreted,
construed and governed by, and construed and enforced in accordance with, the
laws of the state of Delaware without regard to the conflict of laws provisions
thereof. Each of the parties hereto hereby irrevocably submits to the exclusive
jurisdiction of any appropriate state or federal court of record in Delaware
over any action or proceeding arising out of or relating to this Agreement and
each of the parties hereto hereby irrevocably agrees that all claims in respect
of such action or proceeding shall be heard and determined in such Delaware
state or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent legally possible, the defense of an inconvenient forum to the
maintenance of such action or proceeding.

2

 



10. Counterparts. This Agreement may be executed in counterparts, each of which
is deemed an original, but all of which together are deemed to be one and the
same agreement. A signed copy of this Agreement delivered by facsimile, e-mail
or other means of electronic transmission is deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

11. Entire Agreement. This Agreement constitutes the complete understanding
between the parties with respect to the subject matter of this Agreement and
supersedes all agreements, understandings, and discussions, whether written or
oral, between the parties relating to the subject matter of this Agreement. No
amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by each of the Parties.

 

LOUIS J. BELARDI      

/s/Louis J. Belardi

Date:  February 25, 2019     STEEL CONNECT, INC.    

/s/Jeffrey J. Fenton

  By:

J.J. Fenton

Date: 3/1/2019

 

3

 



 

EXHIBIT A

This Separation Agreement (the “Release Agreement”) is dated [INSERT] and is
voluntarily entered by and between Louis J. Belardi (hereinafter “Employee”) and
Steel Connect, Inc. (the “Company”).

 

The parties wish to avoid any dispute regarding Employee’s services to the
Company. The parties have therefore negotiated a full and final settlement of
all differences between them through the date of this Release Agreement. The
parties desire to enter into this Release Agreement and have agreed to the terms
and conditions set forth herein. In consideration of the mutual understandings
and covenants and the release contained herein, the parties hereby voluntarily
agree as follows:

 

1.Employment Status. Employee’s employment shall be terminated effective
_______, (“Termination Date”). As of that date, Employee’s duties,
responsibilities, office and title shall cease and Employee shall be deemed to
have resigned from all positions that Employee held as an officer, director
and/or member of any committee of the Company and of each of the Company’s
subsidiaries. Employee acknowledges and agrees that he has been paid for all
work performed up to and including the Termination Date and for accrued but
unused vacation.

2.Payment.



(a)As provided in Section 17 of this Release Agreement, Employee shall have up
to twenty-one (21) days from the date of his receipt of this Release Agreement
to consider the terms and conditions of this Release Agreement. Thereafter,
Employee will have seven (7) days to revoke this Release Agreement by stating
his desire to do so in writing to Pete Marciniak. Provided Employee executes and
does not revoke this Release Agreement, the Company will pay Employee Two
Hundred Twenty Five Thousand ($225,000) Dollars, less applicable withholdings
and deductions in accordance with the Company’s standard payroll practices (the
“Retention Payment”), as set forth in the parties’ agreement dated ____, 2019
(the “Retention Agreement”). The Retention Payment will be paid in one lump-sum
within fourteen days following the Effective Date of this Release Agreement, so
long as Employee has not revoked this Release Agreement.

(b) Employee agrees and acknowledges that the agreement by the Company to
provide the Retention Payment is conditioned upon, and in consideration of
Employee’s compliance with all the terms and conditions of this Release
Agreement and Employee’s release of all claims against the Company, its parent
companies, affiliates and subsidiaries.

(c)Employee agrees and acknowledges that the Retention Payment exceeds any
payments and benefits to which Employee would otherwise be entitled under any
policy, plan, and/or procedure of the Company absent his signing this Release
Agreement.



4

 





3.Release. In consideration of the Retention Payment and the other good and
valuable consideration indicated herein, Employee (for Employee, and Employee’s
personal representatives, heirs and assigns) releases and forever discharges the
Released Parties (as defined below) from any and all claims (including, but not
limited to, claims for attorneys’ fees), demands, losses, grievances, damages,
injuries (whether personal, emotional or other), agreements, actions, promises
or causes of action (known or unknown) which Employee now has or may later
discover or which may hereafter exist against one or more Released Parties
arising out of or relating to, directly or indirectly, Employee’s employment, or
the termination of Employee’s employment, with the Company, whether pursuant to
common law, statute, ordinance, regulation or otherwise. Claims or actions
released herein include, but are not limited to: (i) any and all claims under
Title VII of the Civil Rights Act, as amended, the Americans with Disabilities
Act, as amended, the Family and Medical Leave Act, as amended, the Genetic
Information Nondiscrimination Act, the Fair Labor Standards Act, the Equal Pay
Act, as amended, the Employee Retirement Income Security Act, as amended (with
respect to unvested benefits), the Civil Rights Act of 1991, as amended, Section
1981 of U.S.C. Title 42, the Sarbanes-Oxley Act of 2002, as amended, the Worker
Adjustment and Retraining Notification Act, as amended, the Age Discrimination
in Employment Act, as amended, and all of their respective implementing
regulations, and/or any other similar federal, state, local or foreign law
(statutory, regulatory or otherwise) that may be legally waived and released;
(ii) any and all claims for compensation of any type whatsoever, including but
not limited to claims for salary, wages, bonuses, commissions, incentive
compensation, vacation and/or severance; (iii) any and all claims arising under
tort, contract and/or quasi-contract law, including but not limited to claims of
breach of an expressed or implied contract, tortious interference with contract
or prospective business advantage, breach of the covenant of good faith and fair
dealing, promissory estoppel, detrimental reliance, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm, wrongful or
retaliatory discharge, fraud, defamation, slander, libel, false imprisonment,
negligent or intentional infliction of emotional distress; and (iv) any and all
claims for monetary or equitable relief, including but not limited to attorneys’
fees, back pay, front pay, reinstatement, experts’ fees, medical fees or
expenses, costs and disbursements.

This general release of claims excludes, and Employee does not waive, release or
discharge any (i) right to file an administrative charge or complaint with the
Equal Employment Opportunity Commission or other administrative agency; (ii)
claims under state workers’ compensation or unemployment laws; or (iii) or any
other claims that cannot be waived by law. Employee does, however, expressly
waive the right to receive any future monetary recovery from the Employer,
including Employer payments that result from any complaints or charges that
Employee files with any federal, state or local administrative or regulatory
agency or that are filed or pursued on Employee’s behalf.

 

The parties understand that, as used in this Release Agreement, “Released
Parties” includes the Company, Steel Partners Holdings L.P., Steel Partners
Ltd., and all of their past and present officers, directors, employees,
trustees, agents, parent companies, subsidiaries, partners, members, affiliates,
principals, insurers, any and all employee benefit plans (and any fiduciary of
such plans) sponsored by the aforesaid entities, and each of them, and each
entity’s subsidiaries, affiliates, predecessors, successors, and assigns, and
all other entities, persons, firms, or corporations liable or who might be
claimed to be liable, none of whom admit any liability to Employee, but all of
whom expressly deny any such liability.

5

 



 

4.Sole Responsibility for Legal Costs. Employee agrees that Employee will be
solely and individually responsible for compensating any attorney(s) for any
services that have been rendered to or for Employee in connection with the
review of this Release Agreement or any other matters whatsoever.

 

5. No Admission of Liability. It is understood and agreed that the Company
denies that it is liable to Employee on any legal theory of liability, and that
nothing in this Release Agreement, including, but not limited to, the Retention
Payment set forth in Paragraph 2 hereof, constitutes or shall be construed as an
admission by the Company of any fact of wrongdoing, damage or liability to
Employee on any theory. The parties agree that this Release Agreement may not be
used as evidence in a subsequent proceeding except in a proceeding to enforce
the terms of this Release Agreement.

6. Restrictive Covenants.

(a) Employee acknowledges that the terms of Section 4, Non-Compete, and Section
5, Non-Solicit, of his Retention Agreement are incorporated herein by reference,
and Employee agrees and acknowledges that he is bound by their terms.

(b)Employee understands and agrees that Employee has confidential knowledge and
information relating to the business of the Company, Steel Partners Holdings
L.P., Steel Partners Ltd. and each of their subsidiaries, which Employee
obtained and had access to during Employee’s employment. Accordingly, any and
all data, records, and information about the Company’s business operations,
including, without limitation: (i) trade secrets owned by the Company; (ii)
marketing information, selling techniques, customer lists, supplier and vendor
information, and information including names, addresses, specifications, and
delivery schedules; (iii) supplier lists; (iv) marketing plans and concepts; (v)
financial information, including product pricing and other pricing information;
(vi) sales, costs, profits, profit margins, salaries and other financial
information pertaining to Company; and (vii) ideas, processes, methods,
techniques, systems, patents, models, devices, programs, computer software and
related information, which is in the possession or control of the Company, which
has not been published or disclosed to the general public, which protection is
necessary for the ongoing and continued success of the Company (collectively the
“Confidential Information”) will be held completely in confidence by Employee.
Employee agrees to keep confidential and agrees not to disclose any such
Confidential Information to anyone, except the Company or the Company’s
authorized representatives. Employee acknowledges that any use of any part of
Company’s Confidential Information or property or any disclosure of the
Company’s Confidential Information to third parties, at any time, would
constitute immediate and irreparable harm to the Company. This Release Agreement
specifically incorporates the protections of the Uniform Trade Secrets Act, as
amended from time to time.

7. Confidentiality and Non-Disparagement. Employee agrees that, as a condition
of this Release Agreement, the existence (as well as the terms and provisions)
of this Release Agreement are to remain strictly confidential and shall not be
disclosed to any person except Employee’s spouse and legal and/or tax
advisor(s), or as required by law or lawfully-issued subpoena. In no event shall
Employee discuss the separation of Employee’s employment with the Company, this
Release Agreement, or the terms of this Release Agreement with any current or
prospective employee of the Company. Employee will not, and will cause
Employee’s relatives, agents, and representatives to not, knowingly disparage or
make any derogatory statements regarding the Company, its directors, or its
officers.

6

 



8.Return of Company Property. Employee hereby certifies that Employee has
returned, or will return prior to Employee’s last day of employment, to the
Company all of the Company’s property in Employee’s possession or control,
including but not limited to, any equipment, books, computer software, computer
hardware, documents, drawings, memoranda, manuals, and other records, except as
specifically provided herein.

 

9.Cooperation.Employee will use his reasonable best efforts to cooperate with
the Company and/or its subsidiaries and affiliates and its/their counsel in
connection with any matters related to the Company’s financial statements or
reports prior to the Termination Date and/or any investigation, administrative
proceeding or litigation relating to any matter in which Employee was involved
or of which Employee has knowledge. Employee agrees that, in the event he is
subpoenaed by any person or entity (including, but not limited to, any
government agency) to give testimony (in a deposition, court proceeding or
otherwise) that in any way relates to Employee’s employment with the Company, he
will give prompt notice of such request to the Company and will make no
disclosure until the Company has had a reasonable opportunity to contest the
right of the requesting person or entity to such disclosure, provided that
nothing herein shall prevent Employee from complying with the requirements of
the law.

 

10.Severability. The parties stipulate and agree that all clauses and provisions
of this Release Agreement are distinct and severable, and Employee understands,
and it is Employee’s intent, that in the event this Release Agreement is ever
held to be invalid or unenforceable (in whole or in part) as to any particular
type of claim or as to any particular circumstances, it shall remain fully valid
and enforceable as to all other claims and circumstances. As to any actions or
claims that would not be released because of the invalidity or unenforceability
of this Release Agreement, Employee covenants and agrees to execute a release or
waiver that is legal and enforceable.

 

11.Amendment. This Release Agreement may not be modified except by a writing
signed by each of the parties hereto, or their duly authorized representative.

12.Successors and Assigns. This Release Agreement shall inure to the benefit of,
may be enforced by, and shall be binding on the parties and their heirs,
executors, administrators, personal representatives, assigns and successors in
interest. It is understood and agreed that no breach of this Release Agreement
shall be cause to set it aside or to revive any of the claims being released
herein.

13.Governing Law. This Release Agreement shall, in all respects, be interpreted,
construed and governed by, and construed and enforced in accordance with, the
laws of the state of Delaware without regard to the conflict of laws provisions
thereof. Each of the parties hereto hereby irrevocably submits to the exclusive
jurisdiction of any appropriate state or federal court of record in Delaware
over any action or proceeding arising out of or relating to this Release
Agreement and each of the parties hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding shall be heard and determined in
such Delaware state or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent legally possible, the defense of an
inconvenient forum to the maintenance of such action or proceeding.

7

 



14.Construction. The parties hereto acknowledge and agree that the language of
this Release Agreement shall be construed as a whole according to its fair
meaning and not strictly for or against any of the parties.

15.Counterparts. This Release Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument. The Parties agree that
their respective signatures may be delivered by facsimile or by PDF, and that
facsimile or PDF signatures will be treated as originals for all purposes.

16.Competency of Parties. The parties, and each of them, acknowledge, warrant,
represent, and agree that in executing and delivering this Release Agreement,
they do so freely, knowingly and voluntarily, that they had an opportunity to
discuss its terms and the implications thereof with legal counsel, that they are
fully aware of the contents and effect thereof, and that such execution and
delivery is not the result of any fraud, duress, mistake or undue influence
whatsoever.

 

17.Older Workers’ Benefit Protection Act. (a) Employee has specific rights under
the Age Discrimination in Employment Act (“ADEA”) as amended by the Older
Workers’ Benefit Protection Act of 1990 (“OWBPA”). It is the Company’s desire
and intent to make certain that the Employee fully understands the provisions
and effects of this Release Agreement. To that end, the Employee acknowledges
that: 

i.      CONSISTENT WITH THE PROVISIONS OF THE OWBPA, EMPLOYEE HAS BEEN ADVISED
OF THE RIGHT AND GIVEN THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL FOR THE
PURPOSE OF REVIEWING THE TERMS OF THIS RELEASE AGREEMENT, INCLUDING, IN
PARTICULAR, THE RELEASE OF CLAIMS (ALTHOUGH EMPLOYEE MAY CHOOSE VOLUNTARILY NOT
TO DO SO);

ii.    CONSISTENT WITH THE PROVISIONS OF THE OWBPA, THE COMPANY IS PROVIDING
EMPLOYEE WITH TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER, SIGN AND RETURN THIS
RELEASE AGREEMENT TO THE COMPANY (ALTHOUGH EMPLOYEE MAY CHOOSE VOLUNTARILY TO
EXECUTE THIS RELEASE AGREEMENT EARLIER);

iii.   CONSISTENT WITH THE PROVISIONS OF THE OWBPA, EMPLOYEE HAS SEVEN (7) DAYS
FOLLOWING THE DATE EMPLOYEE SIGNS THIS RELEASE AGREEMENT TO REVOKE EMPLOYEE’S
CONSENT TO THIS RELEASE AGREEMENT;

8

 



iv.   CONSISTENT WITH THE PROVISIONS OF THE OWBPA, EMPLOYEE ACKNOWLEDGES THAT
THIS RELEASE AGREEMENT SHALL NOT BE EFFECTIVE UNTIL THE SEVEN (7) DAY REVOCATION
PERIOD HAS EXPIRED;

v.    EMPLOYEE ACKNOWLEDGES AND UNDERSTANDS THAT THIS RELEASE AGREEMENT DOES NOT
WAIVE ANY RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE DATE THE RELEASE AGREEMENT
IS EXECUTED; AND

vi.   EMPLOYEE ACKNOWLEDGES AND AGREES THAT THIS RELEASE AGREEMENT IS WRITTEN IN
A MANNER CALCULATED TO BE UNDERSTOOD BY EMPLOYEE AND EMPLOYEE FURTHER
ACKNOWLEDGES AND AGREES THAT EMPLOYEE FULLY UNDERSTANDS THE TERMS OF THIS
RELEASE AGREEMENT.

(b)By executing this Release Agreement, the parties agree that any changes to
this Release Agreement, whether material or immaterial, do not restart the
running of the twenty-one-day period provided for in Paragraph 17(a)(ii) above.

(c) In the event Employee does not accept this Release Agreement, or in the
event Employee revokes this Release Agreement during the seven-day Revocation
Period, this Release Agreement, including but not limited to the Company’s
obligations set forth in Paragraph 2 of this Release Agreement, shall
automatically be deemed null and void.

(d)To effectively revoke, Employee must notify Pete Marciniak in writing of
Employee’s intent to revoke no later than midnight of the seventh day after
Employee has signed this Release Agreement.

(e)This Release Agreement shall become effective on the eighth day following
Employee’s execution of this Release Agreement (the “Effective Date”) unless
revoked.

9

 





18.Entire Agreement. This Release Agreement contains the entire agreement of the
parties and supersedes all previous negotiations, whether written or oral. This
Release Agreement may be changed only by an instrument in writing signed by the
party against whom the charge, waiver, modification, extension or discharge is
sought.

 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT NO PROMISE, INDUCEMENT OR AGREEMENT NOT
EXPRESSED IN THIS RELEASE AGREEMENT HAS BEEN MADE REGARDING THIS RELEASE
AGREEMENT AND THAT EMPLOYEE HAS READ THIS RELEASE AGREEMENT, UNDERSTANDS THAT IT
CONTAINS A RELEASE OF ALL EMPLOYEE’S CLAIMS, KNOWN AND UNKNOWN, AND IS
VOLUNTARILY ENTERING INTO IT. EMPLOYEE FURTHER REPRESENTS THAT EMPLOYEE HAS HAD
REASONABLE TIME DAYS TO CONSIDER THE PROVISIONS OF THIS RELEASE AGREEMENT BEFORE
ENTERING INTO IT.

BY SIGNING BELOW, EMPLOYEE ACKNOWLEDGES AND REPRESENTS THAT EMPLOYEE HAS NOT
SUFFERED ANY AGE OR OTHER DISCRIMINATION, HARASSMENT, RETALIATION, OR WRONGFUL
TREATMENT BY ANY RELEASED PARTY.

PLEASE READ THIS RELEASE AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

 



 

 

  
LOUIS J. BELARDI Date:       STEEL CONNECT, INC.    
 
By:    
 
Date:  



 

10

